Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 1 of 10




                     Exhibit D
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 2 of 10




       1.      According to a lawsuit filed in the Eastern District of New York, on November

15, 2012, described in paragraph 2 in Exhibit C, Mr. Kevin White was choked and tased three

times while at the police station. Mr. White settled his lawsuit for $6,500. White v. The City of

New York et al., Dkt. No. 15-CV-00270, paragraphs 39 - 42, available at

https://www.documentcloud.org/documents/4920403-White-v-The-City-of-New-York-et-al.

       2.      According to a lawsuit filed in the Eastern District of New York, on December

25, 2012, Mr. Derrell Davantes was at his home in the East Williamsburg neighborhood of

Brooklyn when officers came to the door looking for Mr. Davantes’ friend. Mr. Davantes told

the officers they could not enter the home without a warrant, to which one of the officers

responded “Fuck that,” then tased Mr. Davantes and slammed him to the ground and handcuffed

him. Mr. Davantes settled his lawsuit for $10,000. Davantes v. Alamrani et al., Dkt. No. 15-CV-

07170, paragraph 16, available at https://www.documentcloud.org/documents/4921406-

Davantes-v-Alamrani-et-al.

       3.      According to a lawsuit filed in the Eastern District of New York, on July 19,

2013, Ms. Melissa Abram went to the 81st Precinct near her home in the Bedford Stuyvesant

neighborhood of Brooklyn to make a complaint concerning her landlord. After she used a side

door to the precinct, a group of officers yelled at her, ordered her to exit through the front door,

and then shot her with a Taser. The Taser darts entered Ms. Abram’s body on her left breast and

her neck, locations the manufacturer of Tasers warns Taser operators to avoid. Ms. Abram

settled her lawsuit for $25,000. Abram v. City Of New York et al., Dkt. No. 16-CV-05682,

paragraphs 19-24, available at https://www.documentcloud.org/documents/4923098-Abram-v-

City-Of-New-York-et-al.
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 3 of 10




        4.      According to a lawsuit filed in the Eastern District of New York, on April 2,

2014, Mr. John Scott was with his fiancé, Rosanna Fernandez, at her apartment in the Astoria

neighborhood of Queens, when several officers came to the door, demanded entry, and violently

burst into the apartment. The officers beat, tased, and pepper-sprayed Mr. Scott to such an extent

that the officers apparently believed he was dead. The lawsuit was pending as of July, 30, 2019.

Scott et al. v. The City Of New York et al., Dkt. No. 16-CV-00834, paragraph 49, available at

https://www.documentcloud.org/documents/4922064-Scott-et-al-v-The-City-Of-New-York-et-al.

        5.      According to a lawsuit filed in the Eastern District of New York, on July 22,

2014, described in paragraph 23 in Exhibit C, David Jones and Proctor Martin choked and tased

by NYPD Officers. Mr. Jones and Mr. Proctor settled their lawsuit for $145,000. Jones v. City of

New York, 15-CV-5230, paragraphs 28-32, available at

https://www.documentcloud.org/documents/4921037-Jones-et-al-v-City-of-New-York-et-al.

        6.      According to a lawsuit filed in the Southern District of New York, on July 27,

2014, described in paragraph 24 in Exhibit C, Mr. Dytrel was tased multiple times by NYPD

officers. The plaintiffs settled this lawsuit for $85,500. Jackson et al. v. Skehill et al., Dkt. No.

15-CV-04987, paragraphs 131-33, available at

https://www.documentcloud.org/documents/4920998-Jackson-et-al-v-Skehill-et-al.

        7.      According to a lawsuit filed in the Eastern District of New York, on August 14,

2014, Mr. Thomas Black, an African American man, was riding his bicycle in the Brownsville

neighborhood of Brooklyn when an unmarked car started following him. Mr. Black was tased

after pulling into a NYCHA property and getting off his bike with his hands up. Mr. Black

settled his lawsuit for $25,000. Black v. The City of New York et al., Dkt. No. 15-CV-05419,
      Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 4 of 10




paragraphs 24-25, available at https://www.documentcloud.org/documents/4921064-Black-v-

The-City-of-New-York-et-al.

        8.      According to a lawsuit filed in the Eastern District of New York, on August 29,

2014, Mr. Anthony Greene was at home with his family in Brooklyn when officers forcibly

entered their home, violently removed members of the family from the home, and repeatedly

stunned him in the back with a Taser. Mr. Greene suffered a heart attack and extreme

hypertension as a result of being tased. The lawsuit was pending as of July, 30, 2019. Greene et

al. v. The City of New York et al., Dkt. No. 15CV06436, paragraphs 32, 40, available at

https://www.documentcloud.org/documents/4923159-Greene-et-al-v-The-City-of-New-York-et-

al.

        9.      According to a lawsuit filed in the Southern District of New York, on November

15, 2014, Mr. Robert Ellis, an African-American man, was leaving a nightclub in the West

Village neighborhood of Manhattan with his girlfriend. Officers began to arrest Mr. Ellis’

girlfriend, and upon Mr. Ellis pleading with the officers not to arrest her, the officers struck Mr.

Ellis with their batons and then tased him. At no point did Mr. Ellis in any way resist, obstruct,

hit, or attempt to hit or grab the officers. Mr. Ellis settled his lawsuit for $15,000. Ellis v. City Of

New York, et al., Dkt. No. 15-CV-06822, paragraph 25, available at

https://www.documentcloud.org/documents/4921337-Ellis-v-City-Of-New-York-et-al.

        10.     According to a lawsuit filed in the Southern District of New York, on February 7,

2015, Mr. Tyrone Gray was on the sidewalk in the Wakefield neighborhood of the Bronx when

officers approached and searched him for firearms. After failing to find firearms or other

contraband, the officers arrests Mr. Gray under the false pretense that there was an open warrant

on Mr. Gray. The officers repeatedly tased Mr. Gray until he was unable to get up. Mr Gray
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 5 of 10




settled his lawsuit for $20,000. Gray v. City Of New York et al., Dkt. No. 16-CV-00663,

paragraph 14, available at https://www.documentcloud.org/documents/4921999-Gray-v-City-Of-

New-York-et-al.

       11.     According to a lawsuit filed in the Southern District of New York, on February

18, 2015, Mr. Kezian McDaniel was drinking a cup of coffee in front of his home in the

Alphabet City neighborhood of Manhattan, when two officers from the Warrants Section of the

NYPD approached Mr. McDaniel with Tasers in their hands. The officers did not ask for

identification and mistook Mr. McDaniel for someone named Jonathan Jones who was wanted

by the NYPD. The officers tased Mr. McDaniel, causing him to defecate in his pants, and then

arrested him. The officers fabricated a story that Mr. McDaniel had resisted arrest and had

possessed a gravity knife in order to cover up their own misconduct. Prosecutors eventually

moved for dismissal of the charges. Mr. McDaniel settled his lawsuit for $30,000. McDaniel v.

City Of New York, et al., Dkt. No. 15-CV-06868, paragraph 15, available at

https://www.documentcloud.org/documents/4921345-McDaniel-v-City-Of-New-York-et-al.

       12.     According to a lawsuit filed in the Eastern District of New York, on May 1, 2015,

Mr. Marcus Bonner, an African American man, was outside on the sidewalk in the East New

York neighborhood of Brooklyn, when three NYPD officers approached and assaulted him. One

of the officers tased Mr. Bonner’s back, and then deployed the Taser again in the touch stun

mode for a minimum of two more cycles. Mr. Bonner settled his lawsuit for $250,000. Bonner v.

City of New York et al., Dkt. No. 16-CV-00368, paragraphs 13-15, available at

https://www.documentcloud.org/documents/4921954-Bonner-v-City-of-New-York-et-al.

       13.     According to a lawsuit filed in the Eastern District of New York, on June 8, 2015,

Mr. Mario Ocasio began acting strangely when his girlfriend called for an ambulance to transport
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 6 of 10




Mr. Ocasio to a hospital. More than ten uniformed NYPD officers responded, along with EMTs,

and the officers attempted to arrest Mr. Ocasio by beating him and tasing him twice, leading to

his death. The lawsuit was pending as of July, 30, 2019. Pagan v. The City of New York et al.,

Dkt. No. 15CV05825, paragraphs 79-82, available at

https://www.documentcloud.org/documents/4922150-Pagan-v-The-City-of-New-York-et-al.

       14.     According to a lawsuit filed in the Southern District of New York, on July 1,

2015, Mr. Anthony Andre Paul was at his residence in the Bedford Park neighborhood of the

Bronx, when officers responded to a report that Mr. Paul was in an emotionally disturbed state.

The officers forced entry into Mr. Paul’s room and tased him thirteen separate times, at times

using two Tasers at once in violation of NYPD Patrol Guide Section 212-117. The officers failed

to reassess Mr. Paul’s condition after each electrical discharge, as is required by the Patrol

Guide. The excessive Taser use was a cause of Mr. Paul’s wrongful death. The lawsuit was

pending as of July, 30, 2019. Paul et al. v. City Of New York et al., Dkt. No. 16-CV-01952,

paragraphs 56-58, available at https://www.documentcloud.org/documents/4922287-Paul-et-al-

v-City-Of-New-York-et-al.

       15.     According to a lawsuit filed in the Eastern District of New York, on September

19, 2015, Mr. John Scoma was at his home with his wife in the Dyker Heights neighborhood of

Brooklyn when NYPD officers entered his home suddenly and tased Mr. Scoma twice while

arresting him. The lawsuit was pending as of July, 30, 2019. Scoma v. City of New York et al,

Dkt. No. 16-CV-06693, paragraph 16, available at

https://www.documentcloud.org/documents/4923523-Scoma-v-City-of-New-York-et-al.

       16.     According to a lawsuit filed in the Eastern District of New York, on or about

October 12, 2015, Mr. Shatee Denmark was sitting outside in the Fort Greene neighborhood of
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 7 of 10




Brooklyn, when officers approached him and asked for his identification. Mr. Denmark did not

have his identification on him, but he gave his name to the officers to check for outstanding

warrants. Officers told Mr. Denmark that he had a warrant, which Mr. Denmark believed was a

mistake, but he allowed himself to be arrested. The officers falsely claimed Mr. Denmark was

resisting arrest and then shot Mr. Denmark with a Taser. The lawsuit was pending as of July, 30,

2019. Denmark v. City of New York et al., Dkt. No. 18-CV-01224, paragraph 18, available at

https://www.documentcloud.org/documents/4928428-Denmark-v-City-of-New-York-et-al.

       17.     According to a lawsuit filed in the Eastern District of New York, on November

28, 2015, Mr. Tony Holley was walking on the sidewalk in the Jamaica neighborhood of Queens

when three NYPD officers approached him with their weapons drawn. The officers tased Mr.

Holley in his chest despite training bulletins from the maker of Tasers instructing officers to

avoid shooting suspects in the chest with a Taser. Mr. Holley settled his lawsuit for $70,000.

Holley v. The City of New York et al., Dkt. No. 17-CV-00278, paragraphs 16-18, available at

https://www.documentcloud.org/documents/4923611-Holley-v-The-City-of-New-York-et-al.

       18.     According to a lawsuit filed in the Southern District of New York, on January 12,

2017, Mr. Shamir Batista was approached by two plainclothes officers who appeared menacing

in nature and did not announce themselves as officers, and when Mr. Batista took a defensive

stance, the officers tackled him, struck him, and tased him. The lawsuit was pending as of July,

30, 2019. Batista v. New York Police Department et al., Dkt. No. 17-CV-01994, Facts, available

at https://www.documentcloud.org/documents/4925463-Batista-v-New-York-Police-

Department-et-al.

       19.     According to a lawsuit filed in the Eastern District of New York, on January 2,

2017, Mr. Igal Sagy was in the Crown Heights neighborhood of Brooklyn, when officers tased
      Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 8 of 10




and beat him in front of his children. The lawsuit was pending as of July, 30, 2019. Sagy v. City

of New York et al., Dkt. No. 18-CV-01975, Section II.D and Notice of Claim paragraph 3,

available at https://www.documentcloud.org/documents/5379242-Sagy-v-City-of-New-York-et-

al.

       20.     According to a lawsuit filed in the Southern District of New York, on January 14,

2017, Jarzette Jacobs and her son, Jah’Lire Nicholson were inside their home in the Laurelton

neighborhood of Queens when a group of uniformed NYPD officers kicked open their door. Mr.

Nicholson had a screwdriver in his hand at the time the officers arrived, but officers did not

instruct him to drop the screwdriver. The officers fired Taser barbs in Mr. Nicholson’s direction,

but Mr. Nicholson moved away from the officers and the Taser barbs, at which time one of the

officers shot and killed Mr. Nicholson with a firearm. Ms. Jacob’s lawsuit was pending as of

July, 30, 2019. Jacobs et al v. City of New York et al., Dkt. No. 18-CV-03275, paragraph 24,

available at https://www.documentcloud.org/documents/4928511-Jacobs-et-al-v-City-of-New-

York-et-al.

       21.     According to a lawsuit filed in the Eastern District of New York, on February 20,

2017, Mr. Orlando Marmolejo was buying a cup of coffee at a Dunkin Donuts in the Carroll

Gardens neighborhood of Brooklyn when several police vehicles arrived. The officers ordered

Mr. Marmolejo to leave. At first Mr. Marmolejo asserted his right to stay, but then he followed

the officers’ instructions to leave the store. As Mr. Marmolejo walked away from the store, the

officers tased him, placed him in handcuffs, and took him to the hospital, but never charged him

with any offense. Mr. Marmolejo settled his lawsuit for $57,500. Marmolejo v. City of New

York et al., Dkt. No. 17-CV-07517, paragraph 19, available at

https://www.documentcloud.org/documents/6428559-Marmolejo-v-City-of-New-York.html.
     Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 9 of 10




       22.     According to a lawsuit filed in the Eastern District of New York, on May 19,

2017, Mr. Ramon Abreu was in front of the Bushwick Houses in the Williamsburg neighborhood

of Brooklyn with several other people listening to music from a boom-box speaker. Police

arrived and asked Mr. Abreu to turn off the music, and he complied. The officers then demanded

that Mr. Abreu hand over the speaker, and when Mr. Abreu stated that he had turned off the

music, the officers grabbed him, attempted to tase him, and hit him in the head with the handle of

the Taser. Mr. Abreu settled his lawsuit for $15,000. Abreu v. City of New York et al., Dkt. No.

17-CV-07145, paragraphs 21-22, available at

https://www.documentcloud.org/documents/4928227-Abreu-v-City-of-New-York-et-al.

       23.     According to a lawsuit filed in the Eastern District of New York, on July 31,

2017, Mr. Dwayne Randy Jeune was at his home in the East Flatbush neighborhood of Brooklyn

when officers responded to a 911 call characterizing Mr. Jeune as emotionally disturbed. The

responding officers were armed with Tasers and discharged them without reason or provocation,

striking Mr. Jeune. The complaint goes on to describe that officers beat Mr. Jeune and eventually

shot him five times with a firearm, resulting in his death. The lawsuit was pending as of July, 30,

2019. Jeune v. The City of New York et al., Dkt. No. 18-CV-01305, paragraphs 24, 27-29,

available at https://www.documentcloud.org/documents/5379229-Jeune-v-The-City-of-New-

York-et-al.

       24.     According to a lawsuit filed in the Eastern District of New York, on September

16, 2017, Mr. Andre Lawson was at his home in the East New York neighborhood of Brooklyn

when he fell in the shower and suffered a laceration to his back. His girlfriend believed he

needed stitches and called 911, but by the time EMTs arrived, Mr. Lawson had decided he did

not want to go to the hospital. Officers arrived and ordered him to get into the ambulance, and
    Case 1:19-cv-09412-AJN-OTW Document 1-4 Filed 10/10/19 Page 10 of 10




when he requested to get a shirt before leaving for the hospital, the officers refused, grabbed him,

threw him to the ground, beat him, and tased him. Mr. Lawson settled his lawsuit for $15,000.

Lawson v. City of New York et al., Dkt. No. 17-CV-07501, paragraph 27, available at

https://www.documentcloud.org/documents/4928247-Lawson-v-City-of-New-York-et-al.

       25.     According to a 2016 news report by the New York Times, NYPD officers shoot

Tasers “usually to subdue unarmed people or those already in custody, not to stop someone who

has put the life of an officer or someone else in peril.” The report cited an example of an incident

in 2014 when an NYPD officer fired a Taser at a mute autistic man after he flailed his arms and

was uncooperative. See Joseph Goldstein, New York Police Embracing a Weapon They Have a

Complicated Past With: Tasers, N.Y. Times (Jul. 27, 2016),

https://www.nytimes.com/2016/07/28/nyregion/new-york-police-embracing-a-weapon-they-

have-a-complicated-past-with-Tasers.html.

       26.     According to a 2017 news report by The Root, a video surfaced showing two

NYPD officers dispersing high school students who were standing on a sidewalk near their

school. The video shows that the officers followed the students, pushed them, taunted them, and

then one of them unholstered his Taser and threatened the students, saying “You wanna ride the

lightning?” See Breanna Edwards, ‘You Wanna Ride the Lightning?’ NYC Cops Heard in Video

Threatening Students With Taser, The Root (Apr. 4, 2017), https://www.theroot.com/you-wanna-

ride-the-lightning-nypd-cops-heard-on-camera-1793985698.
